5/22/2020     Case: 1:20-cv-01545 Document #: Melrose
                                              17-1 Filed:      05/26/20
                                                      Park, IL Code         Page 1 of 1 PageID #:147
                                                                    of Ordinances

1.16.010 - General penalty—Continuing violations.

        Whenever in this code or in any ordinance of the village any act is prohibited or is made or declared to
  be unlawful or an offense, or whenever in this code or any ordinance the doing of any act is required or the
  failure to do any act is declared to be unlawful, where no specific penalty is provided therefor, any person
  upon conviction for the violation of any such provision of this code or any ordinance shall be punished by a
  fine of not less than ten dollars ($10.00) nor exceeding five hundred dollars ($500.00) for each such offense.
  Each day any violation of any provision of this code or of any ordinance shall continue shall constitute a
  separate offense. In the construction or interpretation of this section, the revocation of a license or permit
  shall not be considered as a recovery or penalty so as to bar any other penalty being enforced.

  (Prior code § 3.5)




                                                                                                     Ex. 1

                                                                                                                   1/1
